Exhibit 10.13

FORM EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into by and
between E*TRADE Financial Corporation (the “Company”) and [                    ]
(“Executive”) as of [                    20[    ], (the “Effective Date”).

1. Position and Duties: As of the Effective Date, Executive will
(become/continue in the role as)                     ]. Executive agrees to
devote all necessary time, energy and skill to Executive’s duties at the
Company.

The Company shall provide Executive with the same indemnification and D&O
insurance protection provided from time to time to its officers and directors
generally. Notwithstanding anything to the contrary in this Agreement, the
rights of Executive to indemnification and the D&O insurance coverage with
respect to all matters, events or transactions occurring or effected during the
Executive’s period of employment with the Company shall survive the termination
of Executive’s employment.

2. Term of Agreement: This Agreement shall remain in effect through December 31,
20[    ] (the “Term”), unless Executive’s employment is terminated earlier by
either party, subject to payments under Section 5 hereof to the extent
applicable. The Term of this Agreement shall automatically renew for additional
one-year periods (each one-year period following December 31, 20[    ], a
“Successive Term”) unless either party provides at least ninety days’ prior
written notice of termination of the Agreement; provided that in the event of a
Change in Control during the Term (or any Successive Term) of this Agreement,
this Agreement may not be terminated until 24 months following such Change in
Control. Executive’s employment with the Company shall be “at-will”. Unless
Executive terminates Executive’s employment prior to the end of the Term or any
Successive Term pursuant to the terms of this Agreement (for the avoidance of
doubt, including to the extent an Involuntary Termination occurs following the
Company’s delivery of notice of its non-renewal of this Agreement pursuant to
the preceding sentence), Executive’s continued employment following the end of
the Term or any Successive Term shall continue to be on an at-will basis and on
such terms and conditions as the parties may agree.

3. Compensation: During the Term or any Successive Term, Executive shall be
compensated by the Company for Executive’s services as follows:

(a) Base Salary: Executive shall be paid an annualized base salary of $        ]
per year, subject to applicable withholding, in accordance with the Company’s
normal payroll procedures. Executive’s base salary may be adjusted from time to
time in the discretion of the Company, subject to the provisions of Section 5
(incorporating the definitions set forth in Section 7) (this is referred to as
the “Base Salary”).

(b) Performance Bonus: Executive shall have the opportunity to earn an annual
performance bonus. The performance bonus shall be earned upon the Executive and
the Company meeting pre-established performance targets. Executive’s current
cash bonus target amount is $        ]. The annual cash bonus, if earned, will
be paid at the same time and in the same manner as payments to similarly
situated executives of the Company and, except as expressly provided otherwise
in this Agreement or in the applicable bonus plan document, shall not be earned
unless Executive remains employed with the Company on the date of payment.

 

1



--------------------------------------------------------------------------------

(c) Benefits: Executive shall have the right, on the same basis as other senior
executives of the Company, to participate in and to receive benefits under any
of the Company’s employee benefit plans, as such plans may be modified from time
to time.

4. Equity Compensation. Executive will be eligible to receive equity
compensation awards from time to time if the Company’s Board of Directors or its
designee, in its sole discretion, determines that such an award(s) is
appropriate. Any outstanding options, restricted stock awards, restricted stock
units and other equity awards at any particular time are referred to
collectively herein as “Equity Grants”. None of Executive’s Equity Grants will
be eligible for continued vesting solely as a result of Executive’s retirement,
notwithstanding any retirement provisions that may be applicable to other
employees of the Company from time to time. Executive understands and agrees
that the only provisions with respect to accelerated or continued vesting of
Executive’s Equity Grants shall be under Section 5 hereof, unless otherwise
expressly approved in writing by the Compensation Committee of the Company Board
of Directors (the “Committee”).

5. Effect of Termination of Employment During the Term or any Successive Term:

(a) Involuntary Termination outside a Change in Control Period: If Executive’s
employment with the Company is terminated as a result of an Involuntary
Termination outside of a Change in Control Period, then subject to Executive
signing and not revoking the Release (so long as such Release is signed in a
period such that the payments under clauses (i) and (ii) below may be made no
later than 2 and 1/2 months following the end of the year in such termination of
employment occurs), Executive shall receive the following benefits, in addition
to any compensation and benefits earned and unpaid under Section 3 through the
date of Executive’s termination of employment:

(i) a lump sum cash severance payment equal to one times the sum of
(x) Executive’s annual Base Salary and (y) Executive’s annual cash performance
bonus at the target payment level, which payment shall be paid within 30 days
following the effectiveness of the Release;

(ii) a pro rata share of the target performance bonus for the year in which
termination of employment occurs, provided that the Company’s performance meets
the target performance level for the year of termination, as determined at
year-end, which payment shall be paid no later than 2 and 1/2 months following
the end of the year in such termination of employment occurs;

(iii) reimbursement for the cost of medical coverage at a level equivalent to
that provided by the Company immediately prior to termination of employment,
through the earlier of: (A) 12 months following Executive’s termination of
employment, or (B) the time Executive begins alternative employment; provided
that (x) it shall be the obligation of Executive to inform the Company that new
employment has been obtained and (y) such reimbursement shall be made by the
Company subsidizing or reimbursing COBRA premiums or, if Executive is no longer
eligible for COBRA continuation coverage, by a lump sum payment based on the
monthly premiums immediately prior to the expiration of COBRA coverage.

(iv) unless otherwise determined by the Committee at the time of grant of any
particular Equity Grant, any Equity Grants that are unvested on the date of
termination of employment (“Post-Termination Awards”) shall not terminate, but
will remain eligible

 

2



--------------------------------------------------------------------------------

to become vested (and, with respect to restricted stock units, converted into
shares) on their normal vesting dates as if Executive’s employment had not
terminated (the “Scheduled Vesting Date”); provided that if any of the following
events occur at any time before the applicable Scheduled Vesting Date, all of
the Post-Termination Awards will be canceled immediately:

 

  •  

Executive acts in any manner that the Committee determines is contrary or
materially harmful to the interests of the Company or any of its subsidiaries;

 

  •  

during the 12-month period following termination of employment, Executive fails
to comply with the covenants in Section 6 hereof;

 

  •  

Executive encourages or solicits any employee, consultant, or contractor of the
Company or its affiliates to leave or diminish their relationship with the
Company for any reason or to accept employment, consultancy or a contracting
relationship with any other company

 

  •  

Executive, directly or indirectly, encourages or solicits or attempts to
encourage or solicit any customers, clients, partners or affiliates of the
Company to terminate or diminish their relationship with the Company;

 

  •  

Executive disparages the Company or its officers, directors, employees, products
or services;

 

  •  

Executive misuses or discloses Company’s confidential or Proprietary
Information, breaches any proprietary information, confidentiality agreement or
any other agreement between Executive and the Company (or any of its
affiliates), or breaches the Release;

 

  •  

Executive fails or refuses to cooperate with or assist the Company in a timely
manner in connection with any investigation, regulatory matter, lawsuit or
arbitration in which the Company is a subject, target or party and as to which
Executive may have pertinent information; or

 

  •  

the Company determines that Executive’s employment could have been terminated
for Cause (regardless of any “cure” periods) or that Executive’s actions or
omissions during employment caused a restatement of the Company’s financial
statements or constituted a violation of the Company’s policies and standards.

The Post-Termination Awards shall become fully vested and, if applicable,
settled upon the death of Executive or upon a Change in Control that constitutes
a “a change in ownership”, a “change in effective control”, or a “change in the
ownership of a substantial portion of the assets” of the Company under
Section 409A and the Section 409A Regulations.

(b) Involuntary Termination during a Change in Control Period: If Executive’s
employment with the Company is terminated as a result of an Involuntary
Termination during a Change in Control Period, then subject to Executive signing
and not revoking the Release (so long as such Release is signed in a period such
that the payment may be made no later than 2 and 1/2 months following the end of
the year in such termination of employment occurs), Executive shall receive the
following benefits, in addition to any compensation and benefits earned and
unpaid under Section 3 through the date of Executive’s termination of
employment:

 

3



--------------------------------------------------------------------------------

(i) a lump sum cash severance payment equal to two times the sum of
(x) Executive’s annual Base Salary and (y) Executive’s annual cash performance
bonus at the target payment level, which payment shall be paid within 30 days
following the effectiveness of the Release;

(ii) a pro rata share of the target performance bonus for the year in which
termination of employment occurs, provided that the Company’s performance meets
the target performance level for the year of termination, as determined at
year-end, which payment shall be paid no later than 2 and 1/2 months following
the end of the year in such termination of employment occurs;

(iii) each Equity Grant shall become fully vested and, if applicable,
exercisable (and any forfeiture provision shall lapse) in full as of the later
of the date of Executive’s termination of employment or the last day following
Executive’s execution of the Release on which Executive may revoke such Release
under its terms;

(iv) reimbursement for the cost of medical coverage at a level equivalent to
that provided by the Company immediately prior to termination of employment,
through the earlier of: (A) 24 months following Executive’s termination of
employment, or (B) the time Executive begins alternative employment; provided
that (x) it shall be the obligation of Executive to inform the Company that new
employment has been obtained and (y) such reimbursement shall be made by the
Company subsidizing or reimbursing COBRA premiums or, if Executive is no longer
eligible for COBRA continuation coverage, by a lump sum payment based on the
monthly premiums immediately prior to the expiration of COBRA coverage.

(c) Death or Disability.

(i) In the event of Executive’s death, all Equity Grants held by Executive, to
the extent then outstanding, shall become fully vested and, if applicable,
exercisable (and any forfeiture provision shall lapse) as of the date of
Executive’s death.

(ii) In the event the Executive’s employment terminates as a result of
Executive’s death or Permanent Disability, Executive (or Executive’s estate, as
applicable) shall be entitled to a pro rata share of the Executive’s cash or
other performance bonus to the date of death or Permanent Disability.

(d) Other Termination: In the event of a termination of Executive’s employment
not specified under Section 5(a), Section 5(b) or Section 5(c) above, including,
without limitation, a termination for Cause, Executive shall not be entitled to
any compensation or benefits from the Company, other than those earned and
unpaid under Section 3 through the date of Executive’s termination and, in the
case of each stock option, restricted stock award or other Company stock-based
award granted to Executive, the extent to which such awards are vested through
the date of Executive’s termination or as otherwise provided in the applicable
award agreement.

6. Agreement Not to Compete:

(a) During Executive’s employment with the Company and for twelve (12) months
thereafter, Executive shall not hold any position, or engage in any activities
as an employee, agent, contractor, or otherwise, with

(i) [                    ] (“Competitors”), or

(ii) any of Competitors’ affiliates, subsidiaries, successors or assigns;

 

4



--------------------------------------------------------------------------------

provided that the Company shall have the right to revise the list of Competitors
from time to time upon written notice to Executive but no more than once during
the Term or any Successive Term, but not after Executive has given the Company
notice that [his/her] employment with the Company will terminate, and only so
long as the list of Competitors is comprised of no more than four (4) entities.

(b) Executive acknowledges that the restrictions contained in this Section 6, in
view of the nature of the business in which the Company is engaged, are
reasonable and necessary in order to protect the legitimate interests of the
Company, and that any violation thereof would result in irreparable injuries to
the Company, and the Executive therefore acknowledges that, in the event of
Executive’s violation of any of these restrictions, the Company shall be
entitled to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief (without the posting of any bond) as well as damages
and an equitable accounting of all earnings, profits and other benefits arising
from such a violation, which rights shall be cumulative and in addition to any
other rights or remedies to which the Company may be entitled.

(c) The invalidity or unenforceability of any provision or provisions of this
Section 6 shall not affect the validity or enforceability of any other provision
or provisions of this Section 6, which shall remain in full force and effect. If
any provision of this Section 6 is held to be invalid, void or unenforceable in
any jurisdiction, any court or arbitrator so holding shall substitute a valid,
enforceable provision that preserves, to the maximum lawful extent, the terms
and intent of this Agreement.

7. Certain Tax Considerations:

(a) Section 409A:

(i) The payments under Section 5 are intended to qualify for the short-term
deferral exception to Section 409A of the Code (“Section 409A”) described in the
regulations promulgated under Section 409A (the “Section 409A Regulations”) to
the maximum extent possible, and to the extent they do not so qualify, they are
intended to qualify for the involuntary separation pay plan exception to
Section 409A described in the Section 409A Regulations to the maximum extent
possible. To the extent Section 409A is applicable to this Agreement, this
Agreement is intended to comply with Section 409A, and shall be interpreted and
construed and shall be performed by the parties consistent with such intent, and
the Company shall have no right, without Executive’s consent, to accelerate any
payment or the provision of any benefits under this Agreement if such payment or
provision of such benefits would, as a result, be subject to tax under
Section 409A. To the extent any payment hereunder is determined to be deferred
compensation subject to Section 409A and the timing of such payment is
conditioned on the Release becoming effective, then to the extent required to
avoid penalty under Section 409A, any such payment hereunder that could be paid
in either of two taxable years shall be made in the second taxable year.

(ii) Without limiting the generality of the foregoing, if Executive is a
“specified employee” within the meaning of Section 409A, as determined under the
Company’s established methodology for determining specified employees, on the
date of termination of employment, then to the extent required in order to
comply with Section 409A, amounts that would otherwise be payable under this
Agreement during the six-month period immediately following such termination
date shall instead be paid (together with interest at the then current six-month
LIBOR rate) on the first business day after the first to occur of (i) the date
that is six months following Executive’s termination of employment and (ii) the
date of Executive’s death.

 

5



--------------------------------------------------------------------------------

(iii) Except as expressly provided otherwise herein, no reimbursement payable to
Executive pursuant to any provisions of this Agreement or pursuant to any plan
or arrangement of the Company covered by this Agreement shall be paid later than
the last day of the calendar year following the calendar year in which the
related expense was incurred, and no such reimbursement during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code.

(iv) For purposes of this Agreement, the terms “terminate,” “terminated” and
“termination” mean a termination of Executive’s employment that constitutes a
“separation from service” within the meaning of the default rules of
Section 409A of the Code; provided , however, that, in the event of the
Executive’s Permanent Disability, “separation from service” means the date that
is six months after the first day of disability.

(b) 280G Limitation: If the payments and benefits provided to Executive under
this Agreement, either alone or together with other payments and benefits
provided to Executive from the Company (including, without limitation, any
accelerated vesting thereof) (the “Total Payments”), would constitute a
“parachute payment” (as defined in Section 280G of the Code) and be subject to
the excise tax (the “Excise Tax”) imposed under Section 4999 of the Code, the
Total Payments shall be reduced if and to the extent that a reduction in the
Total Payments would result in Executive retaining a larger amount than if
Executive received all of the Total Payments, in each case measured on an
after-tax basis (taking into account federal, state and local income taxes and,
if applicable, the Excise Tax). The determination of any reduction in the Total
Payments shall be made at the Company’s cost by the Company’s independent public
accountants or another firm designated by the Company and reasonably approved by
Executive, and may be determined using reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
shall pay Executive’s costs incurred for tax, accounting and other professional
advice in the event of a challenge of any such reasonable, good faith
interpretations by the Internal Revenue Service.

8. Certain Definitions: For the purposes of this Agreement, the following
capitalized terms shall have the meanings set forth below:

(a) “Cause” shall mean any of the following:

(i) Executive’s theft, dishonesty, willful misconduct, breach of fiduciary duty
for personal profit, or falsification of any material employment or Company
records;

(ii) Executive’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs Executive’s ability to perform Executive’s duties
with the Company;

(iii) Executive’s intentional and repeated failure to perform stated duties
after notice from the Company of, and a reasonable opportunity to cure, such
failure;

(iv) Executive’s improper disclosure of the Company’s confidential or
Proprietary Information;

 

6



--------------------------------------------------------------------------------

(v) any material breach by Executive of the Company’s Code of Professional
Conduct, which breach shall be deemed “material” if it results from an
intentional act by Executive and has a material detrimental effect on the
Company’s reputation or business; or

(vi) any material breach by Executive of this Agreement or of any agreement
regarding proprietary information and inventions, which breach, if curable, is
not cured within thirty (30) days following written notice of such breach from
the Company.

In the event that the Company terminates Executive’s employment for Cause, the
Company shall provide written notice to Executive of that fact prior to, or
concurrently with, the termination of employment. Failure to provide written
notice that the Company contends that the termination is for Cause shall
constitute a waiver of any contention that the termination was for Cause, and
the termination shall be irrebuttably presumed to be an involuntary termination
without Cause. However, if, within thirty (30) days following the termination,
the Company first discovers facts that would have established “Cause” for
termination, and those facts were not known by the Company at the time of the
termination, then the Company shall provide Executive with written notice,
including the facts establishing that the purported “Cause” was not known at the
time of the termination, and the Company will pay no severance.

(b) “Change in Control” shall mean the occurrence of any of the following
events:

(i) (X) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing more than fifty percent (50%) of the total combined
voting power represented by the Company’s then outstanding voting securities
other than the acquisition of the Company’s common stock by a Company-sponsored
employee benefit plan or through the issuance of shares sold directly by the
Company to a single acquiror; or (Y) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing less than
fifty percent (50%) of the total combined voting power represented by the
Company’s then outstanding voting securities, but in connection with the
person’s acquisition of securities the person acquires the right to terminate
the employment of all or a portion of the Company’s management team;

(ii) the Company is party to a merger or consolidation which results in the
holders of the voting securities of the Company outstanding immediately prior
thereto failing to retain immediately after such merger or consolidation direct
or indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the securities entitled to vote generally in the
election of directors of the Company or the surviving entity outstanding
immediately after such merger or consolidation;

(iii) a change in the composition of the Board occurring within a period of
twenty-four (24) consecutive months, as a result of which fewer than a majority
of the directors are Incumbent Directors;

(iv) effectiveness of an agreement for the sale, lease or disposition by the
Company of all or substantially all of the Company’s assets; or

(v) a liquidation or dissolution of the Company.

 

7



--------------------------------------------------------------------------------

The Incumbent Directors shall have the right to determine whether multiple sales
or exchanges of the voting stock of the Company, which, in the aggregate, would
result in a Change of Control, are related, and its determination shall be
final, binding and conclusive.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Change in Control Period” shall mean the period commencing on the earlier
of: (i) 60 days prior to the date of consummation of the Change in Control;
(ii) the date of the first public announcement of a definitive agreement that
would result in a Change in Control (even though still subject to approval by
the Company’s stockholders and other conditions and contingencies); or (iii) the
date of the public announcement of a tender offer that is not approved by the
Incumbent Directors and ending on the two year anniversary date of the
consummation of the Change in Control.

(e) “Change in Control Period Good Reason” shall mean any of the following
conditions:

(i) a material decrease in Executive’s Base Salary other than as part of any
across-the-board reduction applying to all senior executives of an acquiror;

(ii) a material, adverse change in Executive’s title, authority,
responsibilities or duties, as measured against Executive’s title, authority,
responsibilities or duties immediately prior to such change; provided that for
purposes of this subsection (ii), in addition to any other material, adverse
change in title, authority, responsibilities or duties, a material diminution in
the authority, duties, or responsibilities of the supervisor to whom the
Executive is required to report shall constitute an event of “Change in Control
Period Good Reason”;

(iii) the relocation of Executive’s principal workplace to a location greater
than fifty (50) miles from the prior workplace;

(iv) any material breach by the Company of any provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Executive, or the Company’s delivery of written notice of
non-renewal of this Agreement (other than as a result of a termination for
Cause) pursuant to Section 2 hereof;

(v) any failure of the Company to obtain the assumption (by operation of law or
by contract) of this Agreement by any successor or assign of the Company; or

(vi) any purported termination of Executive’s employment for “material breach of
contract” which is purportedly effected without providing the “cure” period, if
applicable, described in Section 7(a)(vi), above;

provided that Executive shall have provided written notice to the Company of the
existence of the condition constituting Good Reason within 90 days of the
initial existence of the condition.

(f) “Incumbent Directors” shall mean members of the Board who either (i) are
members of the Board as of the date hereof, or (ii) are elected, or nominated
for election, to the Board with the affirmative vote of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board).

(g) “Involuntary Termination” shall mean the occurrence of one of the following:

(i) termination by the Company of Executive’s employment with the Company for
any reason other than Cause at any time;

 

8



--------------------------------------------------------------------------------

(ii) Executive’s resignation from employment for Non Change in Control Period
Good Reason within six months following the occurrence of the event constituting
Non Change in Control Period Good Reason; or

(iii) during a Change in Control Period, Executive’s resignation from employment
for Change in Control Period Good Reason within six months following the
occurrence of the event constituting Change in Control Period Good Reason.

(h) “Non Change in Control Period Good Reason” shall mean any of the following
conditions first occurring outside of a Change in Control Period and occurring
without Executive’s written consent:

(i) a decrease in Executive’s Base Salary of greater than 20% during the Term or
any Successive Term, in the aggregate;

(ii) a material, adverse change in Executive’s title, authority,
responsibilities or duties, as measured against Executive’s title, authority,
responsibilities or duties immediately prior to such change; provided that for
purposes of this subsection, a material, adverse change shall not occur merely
by a change in reporting relationship; or

(iii) the relocation of Executive’s principal workplace to a location greater
than fifty (50) miles from the prior workplace;

(iv) any material breach by the Company of any provision of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach from Executive, or the Company’s delivery of written notice of
non-renewal of this Agreement (other than as a result of a termination for
Cause) pursuant to Section 2 hereof;

provided that Executive shall have provided written notice to the Company of the
existence of the condition constituting Good Reason within 90 days of the
initial existence of the condition.

(i) “Permanent Disability” shall mean Executive’s permanent and total disability
within the meaning of Section 22(e)(3) of the Code.

(j) “Proprietary Information” is information that was developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company, which has commercial value in the
Company’s business. “Proprietary Information” includes, but is not limited to,
software programs and subroutines, source and object code, algorithms, trade
secrets, designs, technology, know-how, processes, data, ideas, techniques,
inventions (whether patentable or not), works of authorship, formulas, business
and product development plans, vendor lists, customer lists, terms of
compensation and performance levels of Company employees, and other information
concerning the Company’s actual or anticipated business, research or
development, or which is received in confidence by or for the Company from
another person or entity.

(k) “Release” shall mean a general release of all known and unknown claims
against the Company and its affiliates and their stockholders, directors,
officers, employees, agents, successors and assigns substantially in a form
reasonably acceptable to the Company, which has been executed by Executive and
not revoked within the applicable revocation period.

9. Insider Trading Policy: Executive agrees to abide by the terms and conditions
of the Company’s Insider Trading Policy, as it may be amended from time to time.

 

9



--------------------------------------------------------------------------------

10. Dispute Resolution: In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in New York, New York in accordance with its National
Employment Dispute Resolution rules. Executive acknowledges that by accepting
this arbitration provision Executive is waiving any right to a jury trial in the
event of such dispute. In connection with any such arbitration, the Company
shall bear all costs not otherwise borne by a plaintiff in a court proceeding.

11. Attorneys’ Fees: The prevailing party shall be entitled to recover from the
losing party its attorneys’ fees and costs incurred in any action brought to
enforce any right arising out of this Agreement. The Company shall pay
Executive’s reasonable legal fees in connection with the review and negotiation
of this Agreement and any ancillary services related thereto.

12. General.

(a) Successors and Assigns: The provisions of this Agreement shall inure to the
benefit of and be binding upon the Company, Executive and each and all of their
respective heirs, legal representatives, successors and assigns. The duties,
responsibilities and obligations of Executive under this Agreement shall be
personal and not assignable or delegable by Executive in any manner whatsoever
to any person, corporation, partnership, firm, company, joint venture or other
entity. Executive may not assign, transfer, convey, mortgage, pledge or in any
other manner encumber the compensation or other benefits to be received by
Executive or any rights which Executive may have pursuant to the terms and
provisions of this Agreement.

(b) Amendments; Waiver: No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Executive and by an authorized officer of the Company. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

(c) Notices: Any notices to be given pursuant to this Agreement by either party
to the other party may be effected by personal delivery or by overnight delivery
with receipt requested. Mailed notices shall be addressed to the parties at the
addresses stated below, but each party may change its or Executive’s address by
written notice to the other in accordance with this Paragraph:

Mailed notices to Executive shall be addressed to the last known address
provided by Executive to the Company,

Mailed notices to the Company shall be addressed as follows:

E*TRADE Financial Corporation

Time & Life Building

1271 Avenue of the Americas

14th Floor

New York, NY 10020-1302

Attention: SVP, Human Resources

 

10



--------------------------------------------------------------------------------

(d) Entire Agreement: This Agreement constitutes the entire employment agreement
between Executive and the Company regarding the terms and conditions of
Executive’s employment and any amounts due on termination of such employment,
with the exception of (i) the Agreement Regarding Employment and Proprietary
Information and Inventions between the Company and Executive, (ii) any stock
option, restricted stock, restricted stock unit award or other Company
stock-based award agreements between Executive and the Company to the extent not
modified by this Agreement, (iii) any indemnification agreement referenced in
Section 1 and (iv) the Company’s employee benefit plans referenced in
Section 3(c). This Agreement (including the documents described in (i) through
(iv) herein) supersedes all prior negotiations, representations or agreements
between Executive and the Company, whether written or oral, concerning
Executive’s employment by or service to the Company.

(e) Withholding Taxes: All payments made under this Agreement shall be subject
to reduction to reflect taxes required to be withheld by law.

(f) Counterparts: This Agreement may be executed by the Company and Executive in
counterparts, each of which shall be deemed an original and which together shall
constitute one instrument.

(g) Headings: Each and all of the headings contained in this Agreement are for
reference purposes only and shall not in any manner whatsoever affect the
construction or interpretation of this Agreement or be deemed a part of this
Agreement for any purpose whatsoever.

(h) Savings Provision: To the extent that any provision of this Agreement or any
paragraph, term, provision, sentence, phrase, clause or word of this Agreement
shall be found to be illegal or unenforceable for any reason, such paragraph,
term, provision, sentence, phrase, clause or word shall be modified or deleted
in such a manner as to make this Agreement, as so modified, legal and
enforceable under applicable laws. The remainder of this Agreement shall
continue in full force and effect.

(i) Construction: The language of this Agreement and of each and every
paragraph, term and provision of this Agreement shall, in all cases, for any and
all purposes, and in any and all circumstances whatsoever be construed as a
whole, according to its fair meaning, not strictly for or against Executive or
the Company, and with no regard whatsoever to the identity or status of any
person or persons who drafted all or any portion of this Agreement.

(j) Further Assurances: From time to time, at the Company’s request and without
further consideration, Executive shall execute and deliver such additional
documents and take all such further action as reasonably requested by the
Company to be necessary or desirable to make effective, in the most expeditious
manner possible, the terms of this Agreement and to provide adequate assurance
of Executive’s due performance hereunder.

(k) Governing Law: Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of New
York.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year written below.

 

Dated:                     , 20[    ]   E*TRADE Financial Corporation  

 

  By: Dated:                     , 20[    ]  

 

  [Name]

 

12